Name: Commission Regulation (EEC) No 1221/82 of 19 May 1982 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 5 . 82 Official Journal of the European Communities No L 141 /37 COMMISSION REGULATION (EEC) No 1221/82 of 19 May 1982 fixing the import levies on live sheep and goats on sheepmeat and goatmeat other than frozen meat customs documents which accompany products imported from non-member countries or on other information concerning the export prices applied by those non-member countries ; whereas offer prices which do not correspond to actual purchasing possi ­ bilities or which relate to unrepresentative quantities and offer prices which, in view of general price move ­ ments or other information available, may be consi ­ dered not to be representative of actual price trends in the country of origin are to be disregarded ; whereas a special levy may be fixed for products origi ­ nating in or coming from one or more non-member countries if exports of the said products are made at abnormally low prices ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 11 95/82 (2), and in particular the first paragraph of Article 11 thereof, Having regard to the opinion of the Monetary Committee, Whereas, under Article 10 (2) of Regulation (EEC) No 1837/80 , a levy is applicable to the products specified in Article 1 (a) of that Regulation ; Whereas the levy on products falling within subhead ­ ing 02.01 A IV a) 1 listed in Annex I to Regulation (EEC) No 1837/80 is to be equal to the difference between the seasonally-adjusted basic price and the Community free-at-frontier offer price ; Whereas the seasonally-adjusted basic price is fixed in Article 32 of Regulation (EEC) No 11 96/82 (3) for the 1982/83 marketing year ; Whereas the Community free-at-frontier offer price is determined in the light of the most representative purchasing possibilities, as regard quality and quantity, recorded over the period from the 21st day of the preceding month to the 20th day of the month during which the levies are determined, taking particular account of the supply and demand situation for fresh or chilled meat, the world market price for frozen meat of a category which is competitive with fresh or chilled meat and of past experience ; Whereas the free-at-frontier offer price is to be deter ­ mined, if necessary, on the basis of the most represent ­ ative purchasing possibilities recorded for live sheep ; Whereas, pursuant to Article 3 of Regulation (EEC) No 2668/80 (4), the free-at-frontier offer prices are to be based inter alia on the prices shown in the Whereas the levy on live animals within subheading 01.04 B and on the meat falling within subheadings 02.01 A IV a) 2, 3 , 4 and 5 and 02.06 C II a) listed in Annex I to Regulation (EEC) No 1837/80 is to be equal to the levy determined for carcases, multiplied by a standard coefficient fixed for each of the products in question ; whereas these coefficients are fixed in Annex I to Regulation (EEC) No 2668 /80 ; Whereas the levies should be so fixed that the obliga ­ tions arising from international agreements concluded by the Community continue to be fulfilled ; whereas, moreover, account should be taken of the voluntary restraint arrangements made by the Community with certain non-member countries ; Whereas the levies are fixed before the 27th day of each month for each week during the following month ; whereas they are applicable from Monday to Sunday ; whereas they can be altered within that period if necessary ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2 25 % , a rate of exchange based on their central rate ,(') OJ No L 183, 16 . 7 . 1980, p . 1 . (J) OJ No L 140, 20 . 5 . 1982, p . 22. (J) OJ No L 140, 20 . 5 . 1982, p . 24  in the case of other currencies, an exchange based on the arithmetic mean of the spot market rates ofn OJ No L 276, 20 . 10 . 1980, p . 39 . No L 141 /38 Official Journal of the European Communities 20 . 5 . 82 HAS ADOPTED THIS REGULATION : Article 1 each of those currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas, having regard to the provisions of the above ­ mentioned Regulations and, in particular, to the infor ­ mation and quotations known to the Commission , the levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat should be as set out in the Annex to this Regulation , The import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 20 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1982. For the Commission Poul DALSAGER Member of the Commission 20 . 5 . 82 Official Journal of the European Communities No L 141 /39 ANNEX to the Commission Regulation of 19 May 1982 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 7 from 20 to 23 May 1982 Week No 8 from 24 to 30 May 1982 Week No 9 from 31 May to 6 June 1982 01.04 B 71-543 (') 71-017 (') 69-330 (') 02.01 A IV a) 1 152-220 (2) 151-100 (2) 147-510 (2) 2 106-554 (2) 105-770 (2) 103-257 (2) 3 167-442 (2) 166-210 (2) 162-261 (2) 4 197-886 0 196-430 (2) 191-763 (2) 5 aa) 197-886 (2) 196-430 (2) 191-763 (2) bb) 277-040 (2) 275-002 (2) 268-468 (2) 02.06 C II a) 1 197-886 196-430 191-763 2 277-040 275-002 268-468 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 424/82 and Commission Regulation (EEC) No 19/82 . (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 and (EEC) No 424/82 and Commission Regulation (EEC) No 19/82.